OPINION — AG — **** NURSING PROGRAMS — DEVELOPMENT — SUPERVISION **** DEPARTMENT OF EDUCATION.  THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION, AND THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION HAVE NO RESPONSIBILITY FOR THE DEVELOPMENT OF PUBLIC PROGRAMS FOR THE EDUCATION OF PRACTICAL NURSES AND ASSOCIATE DEGREE REGISTERED NURSES.  LOCAL SPONSORING AGENCIES OR INSTITUTIONS MAY, UNDER A POLICY DIRECTIVE ISSUED BY THE STATE BOARD FOR VOCATIONAL EDUCATION, ASSUME RESPONSIBILITY FOR DEVELOPING SUCH PUBLIC PROGRAMS, AND MAY DETERMINE WHEN A NURSING EDUCATION PROGRAM IS NEEDED IN A PARTICULAR INSTITUTION OR COMMUNITY, OR WHETHER OR NOT A PROGRAM FOR THE EDUCATION OF PRACTICAL NURSES SHOULD BE CLOSED WHEN AN EDUCATIONAL PROGRAM FOR ASSOCIATE DEGREE REGISTERED NURSES OPENS. THE STATE DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION IS EMPOWERED TO FORMULATE AND ADOPT COURSES OF STUDY, ETC., IN THE VOCATIONAL AND TECHNICAL SCHOOLS OF THIS STATE. HOWEVER, SINCE THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION IS STATUTORILY AUTHORIZED AND DIRECTED TO FIX STANDARDS AND PRESCRIBE RULES FOR NURSING EDUCATION AND LICENSING OF NURSES; TO QUALIFY AND ACCREDIT SCHOOLS OF NURSING MEETING THE BOARD'S STANDARDS AND COMPLYING WITH ITS RULES; AND TO CONDUCT PERIODIC SURVEYS TO ASCERTAIN THAT ACCREDITED SCHOOLS MAINTAIN SUCH FIXED STANDARDS AND ABIDE BY SUCH PRESCRIBED RULES; IT HAS, TO THE EXTENT NECESSARY TO PERFORM ITS FUNCTIONS, THE RESPONSIBILITY TO SUPERVISE SUCH EDUCATIONAL PROGRAMS. CITE:  59 O.S. 1968 Supp., 567.12 [59-567.12](B), 70 O.S. 1968 Supp., 14A-1A, 1B, AND 1C [70-14A-1A], 70 O.S. 1968 Supp., 14A-1C [70-14A-1C](D), 59 O.S. 1961 567.1-567.15 [59-567.1] — [59-567.15], 59 O.S. 1968 Supp. 567.2-567.16 [59-567.2] — [59-567.16] CARL G. ENGLING